Title: To George Washington from Brigadier General James Hamilton, 24 August 1780
From: Hamilton, James
To: Washington, George


					
						Sir
						Virginia 24th August 1780
					
					Having obtained Colonel Woods consent to Write Your Excellency, I shall in as few Words as possible mention, that since the 6th of January When the scarcity of Meal begun the Troops of Convention Quarter’d in Albemarle Barracks have been in the greatest distress. First When that article was Wanted and the Inhabitants prohibited selling What the Comissaries could not supply the Troops with—& this continued ’till Coll Wood arrived, who soon mended Matters—By degree’s the Arrears of Meal were all paid up—much about the time the scarcity of Meat comenced—Viz. the 8th of Aprile.
					By my two Letters to Major Genl Phillips Your Excellency Will observe the different periods of the Deficien[c]ies suffise it to say, that since the era Mentioned, there was Yesterday sevinty Days due.
					Many Causes are ascribed for the scarcity’s having happen’d, Which is not my province to enter on; But one thing I can assure Your Excellency of, that When Mutton Was brought to the Barracks & offer’d the Continental Comissaries they never had a farthing to pay for them, the same must happen in the Country even after the Comissioners have Sequestred Provisions for the use of the Public.
					Want of Carriages is another Cause none of Which is the concern of the Troops of Convention, Who if detained, Were at least entitled to that usage practiced in Civlized Nations, Which they doubly merited from their unexampled patience and good behavior.
					Colonel Wood Who has done every thing in his power will do them justice on this score, and the same justice requires, my mentioning the very great satisfaction this Gentleman’s Behavior and Conduct has given both to Officers and Men, not one of Whom at present I am certain ascribes any part of their present painful situation to him[.] they believe and With reason the Country has it not, and that Money is Wanting.
					My Duty requires this representation, at the same time have not a doubt of every thing’s being fully explained by Colonel Wood, and

have but to request that my two Letters to Major General Phillips & Lieutt Coan of the 62d Regt may have liberty to enter New York, it being certified by the Physicians that Mr Coans health requires his Native Air. I have the Honor to be Sir Your Excellencies Most Obedt And Most Humble Servt
					
						Jas Hamilton Brigdr Genl
					
				